 Case 2:19-cv-09829-PA-E Document 37 Filed 08/10/20 Page 1 of 2 Page ID #:244

                                                                              JS-6

 1
 2
                               UNITED STATES DISTRICT COURT
 3
 4                           CENTRAL DISTRICT OF CALIFORNIA

 5   ANTHONY W. RECTOR,                              Case No. 2:19-cv-09829-PA-E
 6                          Plaintiff,               Hon. Percy Anderson
 7   v.                                              ORDER OF DISMISSAL WITH
 8                                                   PREJUDICE OF ALL
     EQUIFAX INFORMATION SERVICES
 9   LLC, TRANSUNION, EXPERIAN                       DEFENDANTS

10   INFORMATION SOLUTIONS, INC.,
     and DOES 1 THROUGH 10,
11
                            Defendants.
12
13
14               Plaintiff Anthony W. Rector and Defendants Equifax Information Services

15   LLC, Trans Union LLC, and Experian Information Solutions, Inc. have announced to

16   the Court that all matters in controversy against each Defendant have been resolved.

17   A Joint Stipulation of Dismissal with Prejudice has been signed and filed with the

18   Court. Having considered the Stipulation of Dismissal with Prejudice of Trans Union

19   LLC, the Court makes and delivers the following ruling:

20               IT IS ORDERED that the claims and causes of action that were or could have

21   been asserted herein by Plaintiff Anthony W. Rector against Defendant Equifax

22   Information Services LLC are in all respects dismissed with prejudice to the refiling

23   of same, with court costs and attorneys’ fees to be paid by the party incurring same.

24               IT IS ORDERED that the claims and causes of action that were or could have

25   been asserted herein by Plaintiff Anthony W. Rector against Defendant Trans Union

26   LLC are in all respects dismissed with prejudice to the refiling of same, with court

27   costs and attorneys’ fees to be paid by the party incurring same.

28
                                                                                             1
     3901510.1
 Case 2:19-cv-09829-PA-E Document 37 Filed 08/10/20 Page 2 of 2 Page ID #:245



 1               IT IS ORDERED that the claims and causes of action that were or could have
 2   been asserted herein by Plaintiff Anthony W. Rector against Defendant Experian
 3   Information Solutions, Inc. are in all respects dismissed with prejudice to the refiling
 4   of same, with court costs and attorneys’ fees to be paid by the party incurring same.
 5
 6               DATED this 10th day of August 2020.

 7
 8
 9                                                          Percy Anderson
10                                                     United States District Judge
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                                                             2
     3901510.1
